Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best known prior art fails to anticipate or render obvious the gas generator of claim 1 as amended on 12/31/2020, the claimed gas generator of claim 1 now including the following combination of features: “a filter through which gas generated as a result of burning of the gas generating agent passes is provided in the housing, a partition member partitions a space in the housing in an axial direction such that a combustion chamber where the gastight container is accommodated is located on a side of the one axial end portion of the housing and a filter chamber where the filter is accommodated is located on a side of the other axial end portion of the housing, a gas discharge opening for emitting the gas to outside is provided in the circumferential wall portion of the housing in a portion defining the filter chamber, a heat insulating gas layer is provided between the circumferential wall portion of the housing and the sidewall portion of the cup body, the portion of the fold-over portion that covers the outer circumferential surface of the cup body is provided such that the sidewall portion of the cup body is arranged at a distance from the circumferential wall portion of the housing, and the second swaging portion is provided in the fold-over portion so that a part of the fold-over portion adjacent to the second swaging portion projects toward the circumferential wall portion of the housing”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/Primary Examiner, Art Unit 3641